DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 29 October 2021 and 21 August 2020 have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

-and-

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1, 6, 8, 12, 14, and 15 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Uemura et al. (US Publication no. 2009/0221923 – disclosed by Applicant).
In regard to claims 1 and 8, Uemura et al. describes a system and method that provides treatment of cardiac diseases that effect the pumping ability of the heart (e.g., heart failure) by analyzing the hemodynamics of the patient, specifies the functional causes of the cardiac disease, and administers drug therapy for treating the cardiac disease (para 14).  Uemura et al. includes sensors (e.g., a Swan-Ganz catheter) to sense hemodynamic parameters pertaining to the right atrial pressure (Pra) and left atrial pressure (Pla), and compares the pressure values to target values to whether to modify a drug therapy based on the measured pressures (para 32, 36, 38, 49, 67 and 73).  Uemura et al. also describes the display of the measured hemodynamic values (para 28, 51, 64, and 152-155).
In regard to claims 6, 12, and 14, Uemura et al. includes sensors (e.g., a Swan-Ganz catheter) to sense hemodynamic parameters pertaining to blood pressure in the right and left atria.
In regard to claim 15, Uemura et al. includes a first dosing means, a second dosing means, and a third dosing means, which in response to the physiological pressure measurements, automatically determines and adjusts the amount of an appropraite drug therapy to be delivered (para 129-151).   Drug therapy recommended by the dosing means in Uemura et al. includes diuretics, vasodilators, or vasoconstrictors (para 139, 145, 147).  In this manner, Uemura et al. effectively provides instructions on what recommended medication and dosage thereof to bel .

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Kaiser (US Publication no. 2018/0008830).
In regard to claims 16 and 17, Kaiser describes a system and a method for optimizing intra-cardiac pressures to improve exercise capacity and control heart failure.  Kaiser includes one or more pressure sensors to be placed at desired locations of the heart in order to estimate and obtain pressure measurements of right sided filling pressure and left sided filling pressure (para 17, 43, and 66).  The system and method obtain pressure trends (i.e., left sided filling pressure increases or decreases), wherein any increase or decrease in the measured pressure is used to inform and guide the patient or clinician in medical management such as in the use of medications (para 62 and 67).  The use of trends in the pressure parameter is widely used by Kaiser (para 60, 61, and 78). 
In regard to claim 17, the methods of Kaiser are shown to be helpful in patients with heart failure (para 62, 67, 71, 76, and 78), and to protect the kidneys (para 67, and 69). 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7, 9-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uemura et al. (US Publication no. 2009/0221923 – disclosed by Applicant) in view of Nunez et al. (US Publication no. 2009/0024042 – disclosed by Applicant).
In regard to claims 2 and 9, Uemura et al. is considered to substantially describe the invention as claimed, however fails to teach the limitation for providing a memory to store the measurement data coupled to a controller to determine a trend in the data.  Nunez et al. is similar prior art in that the reference is directed to a system and method for measuring physiological parameters such as the right atrial pressure and left atrial pressure to diagnose a heart condition (para 5, 48, and 55).  The sensor used by Nunez et al. is an implantable, transeptal sensor which is considered an alternative embodiment to the Swan-Ganz catheter of Uemura et al. Despite the type of sensor described by Nunez et al. it is still capable of sensing similar and processing signals to diagnose a cardiac disease as in Uemura et al.  Nunez et al. is relied on to teach sensing physiological parameters related to the right atrial pressure and left atrial 
In regard to claims 3 and 10, Uemura et al. determines whether to modify a drug therapy based on the measured pressures (para 32, 36, 38, 49, 67 and 73).  
In regard to claim 4, the controller relied on in Nunez et al. includes a processor, and is part of the implantable sensor.
In regard to claim 5, Nunez et al. also teaches that sensed information may be transmitted to an external device (para 30, 48, 50, and 51).  The external device is considered a suitable location for the controller.  As the claims recite that either an implantable location or external location for the controller is acceptable, the location is deemed not critical and therefore determined by choice.

	In regard to claim 11, the physiological measurements of both Uemura et al. and Nunez et al. are obtained by a variety of relevant sensors and obtain the required information in a manner suitable to the plurality of sensors configuration claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        10 March 2022